Norton, J.
I concur in affirming the judgment in *488this case on the ground that parties against whom benefits are assessed are required to be sued and notified of said suit before the benefits assessed can be adjudged a lien against the land benefited by the opening of a street and before said land can be sold; but my opinion is that the right of a party thus sued to defend against the assessment is limited to showing that the law authorizing such assessment has not been complied with in some essential particular, and if the proceedings have been regular and in compliance with the law, the party sued will not be allowed to dispute the amount of tax or assessment imposed.